MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
Prior to 1913 the Anaconda Copper Mining Company had owned certain lands in Ravalli county which it had sold, reserving to itself the minerals and the right to mine the same; also a right of way over the land, or any part, for mining purposes or for removing timber from adjoining lands. In 1913 the assessor listed these lands, with the reservations, for purposes of assessment and taxation to the grantees of the company for the full cash value, and at the same time assessed the reservations to the company at $5 per acre. An effort to have this latter assessment canceled was unsuccessful, the taxes thereon *425were paid under protest, and this action brought to recover back the amount. The cause was submitted upon the pleadings, amended somewhat by an agreement as to the facts, and from a judgment for defendants and from an order refusing a new trial, plaintiff appealed.
It is settled by the Constitution and statutes of this state and [1] decision of this court that the reservations mentioned constitute property which is subject to taxation. (Const., Art. XII, secs. 16, 17; Rev. Codes, secs. 2498, 2501; Northern Pac. R. Co. v. Mjelde, 48 Mont. 287, 137 Pac. 386.)
We agree with appellant that the record presents a case of [2, 3] double taxation of the same property, but we agree likewise with the learned trial court that the real question for determination is: Who may complain of a double assessment where the same property is listed to two different persons ?
Any objection which might have been urged against the valuation placed upon these reservations was waived, and the record presents these facts: Plaintiff owned the reservations; they constituted property subject to taxation; that properly was correctly assessed to its owner, and the tax levy was in all respects lawful; but it is insisted that plaintiff should not have been compelled to pay the tax because the same property was assessed to plaintiff’s grantees and the tax thereon paid by them. It is the duty of the assessor to “ascertain the names of all taxable inhabitants, and all property in his county subject to taxation, except such as is required to be assessed by the state board of equalization, and must assess such property to the persons by whom it was owned or claimed or in whose possession or control it was at 12 o ’clock M., of the first Monday of March next preceding.” (Sec. 2510, Rev. Codes.) So far as plaintiff’s interest in these lands was concerned, the assessor complied literally with the commandments of the Constitution and laws of this state. The county clerk discharged his duty in extending the tax levied for state, county and local purposes, and the treasurer performed his duty in collecting the tax from this plaintiff. It is the policy of the law that there shall not be *426double taxation of any property; but tbe law likewise takes cognizance of the fallibility of revenue officers, and undertakes to fortify against any serious consequences arising from errors committed in the assessment of property. Section 2510, above, provides that a mistake in the name of the owner of real property shall not invalidate an assessment otherwise valid. Section 2670 provides: “When the treasurer discovers that any property has been assessed more than once for the same year, he must collect only the tax justly due, and make return of the facts, under affidavit, to the county clerk.” Section 2669 provides that any taxes paid more than once, or erroneously or illegally collected, may be refunded; but these provisions and others of like import are intended to secure the collection of lawful revenue and to protect the owner whose property is made to bear more than its just proportion of the burden of taxation, and were not enacted to secure immunity from taxation to any one. There are circumstances under which the payment of A’s [4] taxes by B will fully discharge the obligation, but every such payment will not have that effect. To be effective, the payment must have been made under such circumstances that it cannot be recovered back. Every presumption favors the validity of [5] the tax collected from plaintiff, and before it can escape its just proportion of the burden imposed for state and local purposes, it must present the facts which disclose that the tax has been paid and the lien fully discharged, and in this it failed. Under section 2550, Revised Codes, plaintiff was entitled as of right to have its name inserted upon the assessment-roll with each of its grantees, and to have the reservation in every instance assessed to it and not to its grantee, but tbe record fails to disclose any request of this character. The only person who can complain of a double assessment is the one who is made to bear more than his proportion of the burden of taxation.
Whatever cause for complaint plaintiff’s grantees have, plaintiff has none. The judgment and order are affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.